 86DECISIONSOF NATIONALLABOR RELATIONS BOARDNewsday, Inc.andNewspaper and Mail DeliverersUnion of New York and Vicinity.Cases 29-CA-9041 and 29-RC-5387114 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 9 July 1982 Administrative Law JudgeArthur A. Herman issued the attached decision.The General Counsel and the Charging Party filedexceptions and supporting briefs, and the Respond-ent filed a brief in opposition to those exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions3and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint in Case 29-CA-9041 is dismissed, and the challenges to theballots in Case 29-RC-5387 are sustained and thepetition in that case is dismissed.iLocal 406, International Printing and Graphic CommunicationsUnion, AFL-CIO was allowed to intervene in these proceedings.2We find no evidence in the record to support the General Counsel'sclaim that employees George Schwartz, Mark Fazzio, John Dragon, andMike Crecenzo were at any time acting as agents of the Respondent Wealso find no merit to the General Counsel's claim that the Respondent,through Supervisor Terry Ragone, threatened employee Schwartz be-cause this matter was neither alleged in the complaint nor fully litigatedat the hearingWe further note that, while the judge did not specificallyrule on an alleged threat made by Supervisor Kepko to Schwartz, henevertheless found Kepko to be a generally reliable witness and discredit-ed Schwartz' testimony when it conflicted with Kepko's Under these cir-cumstances,we credit Kepko's denial that he threatened Schwartz3 In finding that the Respondent did not violate Sec 8(a)(3) and (4) ofthe Act by refusing to rehire Joseph and Jeff Appel, the judge inadvert-ently stated that he was"constrained to agree with the GeneralCounselthat Respondent was discriminatorily motivated in refusing to rehire theAppel brothers " It is apparent from his finding, which we adopt, thatthe judge,in fact, found no merit in the General Counsel's contentionsDECISIONSTATEMENT OF THE CASEARTHUR A. HERMAN, Administrative Law JudgeThis consolidated proceeding was heard before me inBrooklyn, New York, on November 16-18, 20, 23, and25, 1981, and December 7 and 8, 1981.1 The chargewhich gave rise to this proceeding was filed on July 22,by the Newspaper and Mail Deliverers Union of NewYork and Vicinity (the Union or NMDU), and culminat-ed in the issuance of a complaint and notice of hearing inCase 29-CA-9041 on September 30 Essentially,it is al-iAll events occurredin 1981 unlessotherwise indicatedleged that Newsday, Inc. (Respondent or Company) vio-lated Section 8(a)(1), (3), and (4) of the National LaborRelations Act by forcing an alleged supervisor, throughthreats and promises, to engage in acts of surveillanceand interrogation of employees with respect to theirunionactivities, by interrogating employees concerningtheir sympathies for NMDU, by warning and directingemployees to refrain from joining the NMDU or to givesupport to it, by discontinuing its carter and wholesaleroperation and terminating its carters and wholesalers inorder to eliminate a separate bargainingunit,found to beappropriate by the Regional Director, to avoid the possi-bility of bargaining with the NMDU, by assigning thosecarters and wholesalers who were rehired to work in thedelivery employees unit represented by Local 406, Inter-national Printing and Graphic Communications Union,AFL-CIO (Local 406) but assigning them to more oner-ous routes than they previously serviced, and by refusingto offer employment to certain named carters and whole-salersbecause the employeesassistedand gave testimonyfavoring the NMDU. Respondent's duly filed answerdenies the commission of unfair labor practices.The Unionisalsothe Petitioner in Case 29-RC-5387filed on April 22 In a Decision, Order, and Direction ofElection issued by the Regional Director on July 22, itwas determined that the carters and wholesalers em-ployed by Newsday constitute a separate appropriateunitof employees.2 At the subsequent election conduct-ed on August 20, Respondent challenged the ballots ofall the employees on the eligibility list contending thatthey were not in the unit, and the ballots were impound-ed.On September 30, Regional Director Kaynard issueda supplemental decision, order consolidating cases andnotice of hearing,3 consolidating Cases 29-CA-9041 and29-RC-5387 for hearing, inasmuch as a resolution of theissue of discriminatory discharge would also resolve thechallenge status of the employeesOn the entire record,4 including my observation of thewitnesses, and after due consideration of the comprehen-sive brief filed by Respondent's I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a New York corporation engaged in thepublication, sale, and distribution of a daily newspaper,maintains its principal office and place of business inMelville,New York. In the course and conduct of itsnewspaper operations, Respondent has an annual grossvolume of business in excess of $200,000. Respondentholdsmembership in, or subscribes to, interstate news2Respondent's request for review of this decision was denied by theBoard3Inadvertently, Local 406, rather than the NMDU,was named as thecharging party in the caption of that supplemental decision4Subsequent to the close of hearing,Respondent filed an unopposedmotion to correct the record in several respects I have reviewed the sug-gested corrections and grant the motionAccordingly,I receive into evi-dence Respondent's motion to correct record as R Exh 646 I have also considered a memorandumfiled by Local406, and clos-ing oral arguments urged by the General Counsel and the Union on therecord274 NLRB No. 19 NEWSDAY, INCservices,publishes nationally syndicated features;and ad-vertises nationally sold products.The complaint alleges,Respondent admits, and I find that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and(7) of the ActIITHE LABOR ORGANIZATIONS INVOLVEDThe complaintalleges,Respondent admits, and I findthatNMDU and Local 406 arelabororganizationswithin the meaningof Section 2(5) of the Act.III.THE APPROPRIATE UNITSA. Respondent admits, and I find, that atall times ma-terialRespondent has employed full-time and regularpart-time newspaper delivery employees consisting ofdrivers and helpers in its transportation department, thatsaiddrivers operate trucks to transport Respondent'snewspapers daily to various retail outlets, that said em-ployees have been and presently are represented byLocal 406 for collective-bargaining purposes, and thatsaid employees constitute a unit appropriate for collec-tive bargaining.B. Respondent admits, and I find, thatat all times ma-terial herein a unit of all full-time and regular part-timecarters and wholesalers employed by Respondent, ex-cluding newspaper delivery employees represented byLocal 406, constituted a separate appropriate unit forcollective-bargaining purposes.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is engaged in publishing a daily andSunday newspaper. Its daily circulation exceeds 500,000copies of which 75 percent is delivered directly to resi-dences by carrier boys and 25 percent sold via singlecopy sales outlets.6 Its major area of distribution isNassau, Suffolk, and Queens counties, with additionalsales in parts of Brooklyn and Manhattan. On May 1,1970, the Times Mirror Company, a California-based or-ganization, acquired Newsday. At that time, home deliv-ery of the newspaper constituted 90 percent of its sales,with single copy sales accounting for the balance; News-day's penetration of the newspaper market in Nassau andSuffolk counties, at that time, was approximately 67 per-cent.Also, at that time, home delivery and the majorportion of single copysalesdeliveries were performed bytruckdriver employees, represented by Local 406, usingNewsday trucks, and working out of the Respondent'stransportationdepartment.A small portion of singlecopy sales deliveries was accomplished by employees inRespondent's circulation department, called industrialplantsalespersons,who used their own vehicles to de-liver papers to industrial plants. These employees werenot represented by Local 406In 1971, with the influx of small industry in Nassauand Suffolk counties, a decision was made to concentrateon expanding Respondent's single copysales area so as6Such outlets include retail stores, vending machines,and industrialplants87to increase total circulation In 1972, Newsday changedits press time from 7:30 to 5:30 a.m. This improved deliv-ery to both home subscribers and single copy sales out-lets.Also, Respondent sought to expand the number ofdealers selling Newsday,' and systematically eliminatedthe industrial plant sales persons and replaced them withwholesalers because it felt that it would enhance thechance of making additional sales if an incentive were of-fered.8This system was initiated in Nassau county in1973, and then continued on into Suffolk county. How-ever, since the routes in Suffolk were smaller thanNassau and more widespread, Respondent devised asystem of using carters,9 rather than wholesalers, so as tomake it more attractive to participants. As the carter'sroute increased, the route would be turned over towholesalers. The last area developed was Queens countywhere the deliverers were principally carters.10With the advent of these independent wholesalers andcarters,Respondent began receiving complaints fromLocal 406 regarding the use of the independents to per-form deliveries similar to those performed by the driversin the transportation department represented by Local406.During the course of the negotiations in 1974,which resulted in a 3-year collective-bargaining agree-ment for the drivers and drivers' helpers in the transpor-tation department, one of Local 406's proposals demand-ed that "All newspapers delivered to dealers, bulk drops,vendingmachines and circulation employee shall besolely delivered by employee of transportation dept. cov-ered by this agreement."" As a result, Respondentpromised to make every effort to give single copy salesdeliveries to employees in the transportation departmentwhen operational needs dictated it. And, in fact, somedealer transferswere effectuated thereafterHowever,Local 406 was not satisfied with what it regarded as aninsubstantial amount of transfers, and renewed its requestatweekly meetings with management. And, when nego-tiations for a new collective-bargaining agreement tookplace in 1977, Local 406 proposed "Only employees cov-ered by this agreement will deliver to all retail outletsand home delivery distribution points." 12 This requestwas in even stronger terms than previously because ofthe steady growth in single copysales.With that, Re-spondent renewed its promise made in 1974, and commit-ted itself that when Respondent's plant gets moved fromGarden City to Melville, which move had been plannedsince 1974 and which came to fruition in September andOctober 1979, deliveries to single copy sales outlets in7Single copy sales representatives were created for this purpose andthey will be discussed, infra8Wholesalers purchased newspapers from Newsday at a reduced priceand sold them to single copy dealers, retaining the differencein price astheir profit Some of the industrial plant salespersons became wholesalers8Carterswere paid a single flat fee which took into account theirhours of work,mileage, and vehicle expenses Both wholesalers andcarters used their own vehicles, and generally, working for Newsdayconstituted a part-time activity for them10StanleyAsimov, a vice president of Newsday, testified that thesingle copy sales went from approximately 45,000 in 1973 to 106,000 inFebruary 1981He also stated that the average number of pages in thenewspaper increased as well.R Exh 5112 R Exh 52 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Huntington and Bayshore areas would be given overto Local 406.13 In point of fact,these transfers were ac-complished in October 1979 One other point of frictionwas also eliminated after the move to Melville Priorthereto the wholesalers and carters were picking up theirpapers at the plant and that irritated Local 406;to allevi-ate the situation,arrangements were made to have truck-drivers deliver papers to a depot at Gear Avenue,ratherthan the Melville plant, and have the independents pickthem up there.With the continuous growth of singlecopy sales outlets, however, there were no longer out-of-the-way locations involved; in fact,truckdrivers and in-dependents were finding themselves delivering papers onthe same streets,this, plus the increased size of the paperitself,was causing distribution problems for both systemsand a solution had to be found.In addition, in thesummer of 1980, Respondent was looking into the possi-bility of early morning delivery to single copy sales out-lets so as to increase sales even more in that direction.14From here on, the record is replete with uncontrovert-ed testimony by Respondent'switnesses as to the stepstaken to achieve new circulation gains and assuage Local406 at the same time. Through Asimov,Respondent in-troduced 47 exhibits" which depict the various studies,charts,meetings,and analysis engaged in by Respondentfrom early 1980 through the spring of 1981 concerning,first,the feasibilityof an earlier Saturday deliverysystem,and then expanding the study to cover deliveries,Monday through Saturday,inNassau,SuffolkandQueens counties.Such an undertaking required thoroughreports from various departments,i.e.,transportation,editorial,circulation,and production,advising top man-agement of projected costs involved in each of severalpossible earlier press starts.Donald Wright,the presidentand chief operating officer of Newsday, testified that bySeptember 1980, while he was examining the figures thathad been provided regarding the cost of the dual deliv-ery system,the thought came to him that perhaps in ad-dition to a cost advantage,there were other advantagesthatmight be gained from' a consolidated deliverysystem,i.e , better control, better efficiency,and betteremployee relations.And so, by December 1980, it wasdecided that Newsday would conduct a pilot program ofdelivery to dealers before 7:00 a.m.,using only employeedrivers represented by Local 406.Wright stated that thiswould give Respondent the close control that it neededover the program,and at the same time, avoid creatingany difficulties with Local 406. Representative dealers inthe three counties were elected and the implementationdate for the commencementof thepilot program was setfor February 23, 1981.In the meantime,however, Local406 advised Newsday on January 8,1981, that unlessthey resolved their dispute, i.e., that all bulk delivery ofnewspapers by Newsday shall be performed under thejurisdiction of the Local 406 collective-bargaining agree-ment,Local 406 would file, an arbitration demand withtheAmericanArbitrationAssociation.Whereupon,Wright authorized Daniel Mannix, Newsday's director ofemployee relations,to discuss the ensuing pilot programwith George Tedeschi,president of Local 406.Mannixhad previously told Tedeschi, off the record, about theforthcoming pilot program because he felt that good re-sultswith the program would go a long way in solvingthe friction that existed between Local 406 and News-day. And so Mannix now advised Tedeschi officially andproceeded to discuss with him the details of the pilotprogram 16As scheduled,the pilot program began on February23, 1981.Within 1 month's time, everyone is agreed, thepilot program proved to be a great success.All of thedepartments listed above, i.e., transportation,editorial,circulation,and production reported favorably on thepilotprogram early press time, and the salesfiguresshowedan increaseof 48 percent for the first 4 weeksbecause of the earlier delivery time to dealers. Armedwith all of these foreseeable advantages,management de-cided in March and April to proceed to full implementa-tion of the program,with a consolidated delivery system,by July 1, and with an early press start of 3 a.m. Its rea-sons for choosing July 1 as the desired implementationdate for the project were expressed by Wright: (1)Circu-lation and the amount of advertising in the summer isless,making for a smaller paper to deliver;(2) betterweather in the summer makes deliveries easier; (3) anAugust advertising rate increase was planned, and in-creased sales in July would justify the demand for an in-crease; and(4) the potential for increased sales was sogood that management wanted to get it started as soonas possible.Wright further stated that no general an-nouncement of the forthcoming plan was made in Marchand April because Newsday did not want to alert itscompetition to what was happening,and it did not wantto disrupt its delivery system by announcing,in advance,the planned consolidation of transportation.Wright's rea-sons for adopting a consolidated delivery system includ-ed (1) better control over the 'scheduling of vehicles inone transportation department;(2)more economical andefficient to have a single-integrated system; (3) onegrouping of employees allows for interchangeabilitywhich leads to more efficiency; (4) the transportation de-partment rate of turnover was less than the turnover rateof independent drivers and,by eliminating the latter, theturnover rate would be reduced;(5) the time spent bysales department personnel engaged in assisting the inde-pendents prepare their deliveries would be eliminatedand thereby allow them to concentrate exclusively onsales;and (6) eliminate the jurisdictional dispute thatNewsday was having with Local 406 once and for all.15The 1977 negotiations culminated in the execution of a 5-year col-lective-bargaining agreement which will expire on July 23, 198214At this point in time,the truckdrivers represented by Local 406were delivering all of the home delivery newspapers to district depotsfrom which carrier boys delivered the papers to the homes,and about 50percent of the newspapers to single copy sales outlets The balance wasbeing delivered by wholesalers and carters15R Exhs 5-5116 According to Mannix, the major problem confronting Newsday wasthe fact that the Local 406 contract did not provide for part-time em-ployees, and that this problem had to be solved if the pilot program wereto be successfulA victory by Local 406 in an arbitration proceedingwould bind Newsday to use only full-time drivers,and Newsday hadhoped to negotiate an arrangementwith Local 406 to allow for the em-ployment of part-time drivers NEWSDAY, INCB. TheAlleged UnfairLabor Practices WhichOccurred Prior toJuly 1, 1981With all of this background we turn now to the orga-nizing effortsof NMDU.BarryMark,a former carterand presently a driver for Newsday, testified that he hada conversation with George Schwartz,a single copysales representative for Newsday,around January 20, 17inwhich Schwartz told him that Newsday intended tocut down the size of the wholesalers' routes and increasethe number of routes.Because of Schwartz'remark,Mark sought union representation.During the last weekin January,he contactedNMDU byphone, and metwith union representatives the first week of February. Ameeting with other carters and wholesalers was arrangedforMarch 20, at a Ramada Inn, and about 30 independ-ents showed up. Shortly thereafter,Schwartz was calledinto Vincent Bordash's office.18According to Schwartz,JerryMuro,the circulation manager,and Chuck Law-rence, the single copy sales manager,were present 19Schwartz stated that the meeting started with some smalltalk, and then:[Bordash] said he had heard that there was sometalk or grievances that the independents were upset,and he wanted to find out the reasons why. Heasked me to call Barry Mark, being I was a friendof his, to ask him if he could find out-if I couldfind out what the grievances were with the cartagedrivers and if I could speak with my wife to findout what the grievances were with the wholesaledrivers.20Mr. Bordash asked me at that point, "How muchdo you depend on your wife's income?"I told him at that time, being we had just pur-chased a house, went into contract on a house, thather income was vital to us and I depended an awfullot upon it.Jokingly he said it would be nice if his wife had awholesale route.At that point Jerry Muro asked me how manyhours she had worked on the route, and I had toldhim it was approximately 35 hours a week that shehad put into the route.He asked me how much she made. I told himabout $300 to $325 a week.He asked me at that point if she would be inter-ested in working, or maybe some type arrangementcould be made her going to work full-time as a reg-ular Newsday employee.I told him at that time I'm not sure she would beinterested; however, I would ask her and get backto him on it.Mr. Bordash concluded as far as that part bysaying, "Please don't forget to call Barry and let meknow the results."11At first,Mark said he believed this conversation took place inMarch, thenhe saidhe thought it took place the last week in February,whenthe General Counsel showed Mark his affidavit, Mark then recalledthat the conversation took place around January 2011 Bordash is Newsday's circulation director19 Lawrence reports to Muro, who in turn reports to Bordash90 Schwartz' wife, Barbara, was a wholesaler89He asked me also at that meeting if I ever heardof the NMDU, and I told him no.He explained to me it was the National MailDrivers Union, and briefly stated exactly what typeof union it was, that they represented the DailyNews and the Times and the Post in Manhattan,and they used to be representing the RockawayNews, which I believe went out of business, and theLong Island Press; and he said, you know, "I justwanted to bring you up on it."I said, "Thank you. I appreciated it."Basically that was it.He said, "Please get back to me as soon as youcan with an answer from Barry as well as yourwife"; and the meeting had closed.Bordash confirms the fact that such a meeting tookplace.He states that about 10 days before the meeting hebecame aware of rumors that the independents were dis-contented and organizing and he was concerned aboutwhat their grievances were. He spoke to Lawrence whotold him that Schwartz was a friend of Barry Mark. Bor-dash does not agree with Schwartz on who was presentat the meeting According to Bordash, Lawrence wasthere, but not Muro, Bordash stated that Richie Czark,Lawrence's assistant, and Drew Kepko,21 were thereAccording to Bordash,[A]fter exchanging courtesies and what not, I hadasked George pointedly whether he was a friend ofBarry's, and George at that point says, "no, he wasnot a friend of Barry's that he had gone to themovies on an occasion with Barry."And I felt at that point George wasn't being openwith me and that sort of terminated our conversa-tion.Q. Did you at any time during that meeting askMr Schwartz to go out and find out about com-plaints of drivers?A. No, I did not.Q. Did you ask Mr. Schwartz during that meet-ing if he had heard of the NMDU?A. No, I did not.Q.Did you instruct Mr. Schwartz in any wayduring that meeting that he should report to youanything he learned about Union organizing?A No, I did notQ.Did the subject of Mr. Schwartz' wife comeup in any way at all during that meeting?A No, it did not.Q.Mr. Bordash, did you meet again with Mr.Schwartz the next day after this first meetingyou've described?A. No, I did not.Q. Did you ever meet again with Mr Schwartzin your office at Newsday to discuss complaints ofdrivers or the Union or anything related to that?A. No, I did not.21Kepko was a single copy sales supervisor at the time of themeeting;at present, he is a transportation field foreman 90DECISIONSOF NATIONAL LABOR RELATIONS BOARDOf the others alleged to have been present at the meet-ing,Kepko and Muro were called to testify. After testi-fying that Muro was not there,Kepko stated:A.We had walked into the office we sat downand Vinnie said hello to everybody, you know, alittle how's it going and what's new and exciting, Ithink we had just come off a bonus drive at thattime, he asked George if he made any bonus moneyor whatever and just small talk, you know, and thenhe had said that he had heard that there was somerumblings with the independents and that Georgewas a friend of Barry's, Barry Mark's, and thatmaybe Barry had spoken to him about it and hadtold him some things.And George said that he wasn't a friend ofBarry's that he went to the movies with him onceand a while and that was itAt that point Vinnie dust got up like, "okay,fine," that was the end of the meetingQ.Was George Schwartz' wife mentioned at anypoint during the course of that meeting?A No, she was not.Q During that meeting did Mr. Bordash ever askMr. Schwartz to inquire of other drivers aboutgrievances?A No, he did not.While denying that he had been present at the meetingdiscussed above, Muro testified that he attended a salesmeeting in mid-April, along with other circulation salessupervisors and sales representatives but no independ-ents, at which meeting Bordash discussed the NMDU.Subsequent to this meeting around March 20, Bordashadmittedly visited four Newsday depots22 in early Aprilfor the express purpose of speaking to the independentsregarding their involvement with NMDU According toBordash, he told the independents that he felt theNMDU was not the union for them; that NMDU be-lieved in industrywide seniority, and that that could hurtthe independents at Newsday because employees at othernewspapers with more seniority could "bump" Newsdaypersonnel; and, that NMDU's president was in prison.Bordash denied saying that Newsday would go to anyexpense to avoid dealing with NMDU, or that Newsdaywas violently opposed to NMDU He did not ask anyquestions of the independents, nor did he answer any oftheir questions. Barry Mark testified that he was presentat the Riverhead meeting and that he heard Bordashstate that NMDU's president was facing a jail term, andthat the independents did not need NMDU representa-tion because management could take care of them. Markthen quoted Bordash as saying, "Barry, I hope you knowwhat you are doing."23 Barbara Schwartz testified thatshe attended the Gear Avenue meeting in Lindenhurstand heard Bordash tell the indpendents that (1) he wasaware that the independents were signing cards forNMDU; (2) that he-, Bordash, was not against unioniza-tion but that NMDU was a bad union; (3) that NMDU'spresident had been locked up, and that several top offi-22 Riverhead, Gear Avenue (Lindenhurst), Medford, and Queens23 Bordash does not recall saying that to Markcialswere up on charges of embezzlement, and (4) thatinprior dealingswith NMDU at Newsday there hadbeen some violence. Joseph Appel, a wholesaler, testifiedthat he attended the Lindenhurst meeting and heard Bor-dash tell the independents that he was aware of their in-terest in NMDU, that NMDU's president was in jail, andthat Newsday would do all it could to keep NMDU out.Another wholesaler, Stephen Pulver, confirmed Appel'stestimony, as did Appel's brother Jeff, another wholesal-er.William Scott Fowlar, a wholesaler, also testified. Hestate that he was present at the Lindenhurst meeting andheard Bordash state that he knew NMDU was attempt-ing to organize the independents; that NMDU had a his-tory of corruption and that its president had been con-victed of extortion; that NMDU is a tough union in-volved in vandalism, and he did not want the drivers toget "burned"; and that under NMDU's seniority system,independents at Newsday could get "bumped" by unem-ployed NMDU members.In addition to alleging the above incidents, i e., themeeting in Bordash's office with George Schwartz andBordash's speeches during his visits to the several depots,as violations of Section 8(a)(1) of the Act, the GeneralCounsel cites the following incidents as additional 8(a)(1)conduct.24 Barry Mark testified that in early April he re-ceived a telephone call from George Schwartz in whichthe latter told him that he had been requested by man-agement to question Mark regarding NMDU's organiz-ing campaign and what the grievances were that the in-dependents had against managementMark further testi-fied that in the middle of May, in the Riverhead office,Dragon suggested to Mark that he talk to managementto try to work out a settlement to corret the grievancesthat existed.Mark also stated that in June he was ap-proached by Drew Kepko in front of the Riverheadofficewho suggested to Mark that he not give the com-pany anyreasonto fire him, Mark responded that hewould be careful and the conversation ended.25Joseph Appel testified that about 3 weeks after Bor-dash's speech,whileCrecenzo was helping him loadnewspapers on Appel's truck, Crecenzo told him that "iftheNMDU gets in, all you guys are without jobs."Appel further stated that while the two of them wereridingAppel's route about 1 week later, Crecenzoseemed to sympathize with Appel's view that NMDUmight do some good; yet, 2 weeks after that, accordingto Appel, Crecenzo ridiculed Appel's position.2624 Inasmuch as the names of George Schwartz, John Dragon, MikeCrecenzo,and Mark Fazzio will be used in narration of the incidents, itshould be noted that only Schwartz was alleged to be a supervisor in thecomplaintHowever,the General Counsel amended the complaint at thehearing to allege that the four named individuals were single copy salesrepresentatives employed by Newsday, and supervisors within the mean-ing of Sec2(11) of the ActRespondent admits their employment statusbut denies their supervisory statusA discussion of their supervisorystatus appears later on in this decision25Kepko,an admitted supervisor,denies tellingMark that and statesthat he never discussed NMDU with Mark Mark's testimony was shift-ing and convincing as was his manner in testifying, whereas Kepko im-pressed me as a frank and honest witness and I credit his dental26Crecenzo was not called to testify, nor were Dragon and Fazzio NEWSDAY, INCStephen Pulver testified that on April 6, in the Linden-hurst parking lot, Crecenzo said to him that if the inde-pendents voted for NMDU they would lose their jobsWilliam Scott Fowlar testified that while he was ad-dressing a group of about 20 independents on NMDUmatters in the Lindenhurst parking lot at the end ofApril,Crecenzo, Fazzio, and a third single copy salesrepresentative (Felton) stood on the fringe of the groupto listen until Fowlar told them to leave Fowlar also re-lated an incident that took place on April 1 in the sameparking lot. He and his brother George were tying up re-turnswhen Crecenzo wandered by and asked if theyknew Barry Mark; when Fowlar and his brother re-sponded in the negative, Crecenzo volunteered theremark, "He is a troublemaker and rabblerouser and hewill get in a lot of trouble."27The General Counsel and NMDU contend that sinceSchwartz, Dragon, Crecenzo, and Fazzio are supervisorsof Respondent, all of the incidents related above whichdepict acts of interrogation, interference, coercion, orsurveillance by them reflect unlawful conduct on thepart of Respondent. Respondent contends that these indi-viduals are not supervisors within the meaning of theAct and therefore cannot bind Respondent by their ac-tionsOf the four named above, only Schwartz testifiedat the hearing. He stated that he became a single copysales representative inMarch 1980, and that his duties"primarily were signing up new dealers, taking care ofproblem accounts, doing any collections that were latedue to problems as far as accounts, giving credit whencredit was due; basically that." In addition, Schwartz tes-tified that he oversaw the independents; he would makesure they had the correct amount of papers He admittedthat he did not have the authority to hire or fire inde-pendents, but that on two occasions he recommended thedischarge of independents. On cross-examination, howev-er, Schwartz admitted that on one of those occasions hewas merely relaying Kepko's instructions, and on thesecond occasion, Kepko overruled Schwartz.Drew Kepko, a single copy sales supervisor and an ad-mitted supervisor within the meaning of the Act, testifiedthat he was in charge of five single copy sales represent-atives in Suffolk county, including George Schwartz.According to Kepko, Schwartz handled a truck sectionwhich dealt with regular dealers, and Schwartz was in-volved with their sales, service, and collection, his daywas divided into three parts- one function was to sellnew accounts and establish new outlets; his second func-tionwas collections from dealers who were past due, orto collect current moneys due from delinquent dealers,and his third function was to service existing accounts,i.e.,did they need more papers or could the representa-tive aid them in increasing sales Since Schwartz workedwith truck section 2, he had no direct responsibilities tothe truckdrivers; they dealt directly with the transporta-tion department. However, on occasion, Schwartz wasassigned to work with an independent section On thoseoccasions, Schwartz would assist the independents inloading and unloading bundles from their cars. Acccord-27 It should be noted that Barry Mark is presently employed by News-day as a driver and earning more money than he did as an independent91ing to Schwartz, when an independent was indisposed hewas supposed to provide a substitute for himself; whenhe failed to do so, Schwartz would do the route In addi-tion,when Schwartz was filling in on an independentsection, he would check the accuracy of the number ofbundles being taken out, and he would see to it that eachindependent in the section had his run sheetC Respondent's Actions Subsequent to July 1, 1981,and the General Counsel's Allegations PertainingTheretoWe come now to the time when Respondent imple-mented the decision to convert the entire operation to anearly press start of 3 a.m. All departments had beenalerted, all costs had been analyzed, all transfers withindepartments had been accomplished, and the plan for re-routing of drivers in the transportation department to ac-commodate all dealers, whether by full-time or part-timedrivers, had been completed.28 And so, in late June,Mannix,Respondent's director of employee relations,pursuant to instructions from Wright, proceeded to havediscussionswithGeorge Tedeschi, president of Local406, regarding two matters: (1) Mannix sought to get anagreement which would provide for the consolidation ofthe delivery system and which would permit the use ofpart-time drivers, since the current contract did not pro-vide for part-time drivers; and (2) advising Local 406thatNewsday was going to a 3 a.m. start, so that thepressmen's unit should be made aware. These discussionsresulted in the following agreement, dated July 16, andsigned by Mannix and Tedeschi:Newsday agrees that the distribution of bulk news-papers to all dealer accounts and all home deliverydistribution locations shall be within the jurisdictionof Local 406It is understood that additional runs for part-timeand/or full-time drivers may be created to deliverto accounts that require special services, includingsupermarkets, vending machine operations, officebuilding complexes, industrial sites, airports, banks,municipal buildings, hospitals, seasonal outlets orother similar special accounts.Truck drivers shall deliver in bulk to all otherdealer accounts where such special services are notrequired and to all home delivery locations.Part-time drivers shall be paid at the truckdriver'shourly rate and, if they use their own vehicles, theyshall be paid a car allowance in accordance withpresent practices. The normal work week shall con-sistof five (5) days but not less than two (2) daysper week Work shifts shall be not less than three(3) hours per day. Overtime shall be paid for anyadditional days in excess of five (5) days in oneweek and for more than seven (7) hours in any day,in accordance with the contract The contract pro-28 SeeR Exh 63 (memo from Muro and Lawrence to Hirsch andBordash, dated June 23, 1981) 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisions for holidays and other benefits applicable topart-time employment will applyMannix further testified that he met with Bordash, alsoin June 1981, to discuss with him the preparation of aletter to the independents advising them that Newsdaywas going to an all-employee delivery system, and givingthem the opportunity to become employees by goingthrough interviews where jobs were available.29 On July17, the following letter issued over Bordash's signatureand was distributed to the independents:As you probably know, Newsday has been test-ing the possibility of early morning delivery tosingle copy outlets since February. That test hasproduced substantially higher sales, and Newsday isgoing ahead with early delivery throughout Nassau,Suffolk and Queens.This early delivery will begin Monday, July 27,when we start our presses two hours earlier. Themost efficient and effective manner to deliver thesenewspaper on an early basis will be with our em-ployee driver work force. Therefore, the services ofindependent carters will no longer be required afterSunday, July 26, and the services of independentwholesalerswillno longer be required afterSunday, August 2.However, in consideration of your service toNewsday, we would like to give you the opportuni-ty to apply for the employee positions that will beadded to the staff as a result of this change in ouroperationThe positions that will be open startingMonday, July 27, will be full-time driver, full-timetruck helper, part-time driver and part-time helperEnclosed is an application for employment withNewsday, a supplementary application geared tothose specific jobs and a sheet describing the appli-cationprocedures.A Newsday representative isready right now to make an appointment for youfor a job interview Interviews are being scheduledfor Monday, July 20, and Tuesday, July 21We willbegin to fill these positions later in the week.If for any reason you do not become an employ-ee, you will receive a special payment based on thelength of time that you have been delivering News-day This will amount to $200 if you have been anindependent deliverer for less than one full year,$400 if you have been delivering between one andthree years, and $600 if you have been deliveringformore than three years. This payment will becontingent upon fulfillment of your responsibilitiesthrough Sunday, July 26, if you are a carter, andSunday, August 2, if you are a wholesaler.We hope that you will take this opportunity toapply for employment with Newsday.Pursuant to this letter, applications were received fromthe overwhelming majority of independents, the applica-tionswere reviewed by the employee relations depart-29 Until the Regional Director issued his decision in Case 20-RC-5387on July 22, Respondent had always contended that the independent driv-ers were independent contractors, not employees of Newsdayment,and interviewswere arranged and conductedduring the week of July 20 by the employee relations de-partment and the transportation department.30 The full-time positions were filled first and then the part-time po-sitions.At the conclusion of the interviews approximate-ly 67 driver positions were filled by independents, and 25other full-time driver positions were filled by full-timeand part-time helpers that worked in the transportationdepartment. Some of the independents did not seek em-ployment, and others who were acceptable refused thetype of position offered them because of distance prob-lems or time problems. Respondent contends that onlythree independents were refused employment by News-day: Jeffrey Appel, Joseph Appel, and William Richards.And these, plus Stephen Pulver, are the subject of fur-ther discussion, infra. On July 26, Newsday terminatedthe independent carters, on July 27, Newsday moved itspresstimefrom 5 to 3 a.m. and fully implemented thenew program; on August 2, the last of the independentwholesalers were terminated.The General Counsel contends that Newsdayengagedin the above-described conduct in order to eliminate theunit of independents, so as to avoid the possibility ofbeing required to recognize and bargain with NMDU asthe unit's representative, should NMDU be successful inany forthcoming election. Also, the General Counselcontends that the termination and later hiring of the in-dependents resulted in their being assigned more onerousor less desirable routes than they had previously, andsubjected them to lessearningsas well. And, finally, theGeneral Counsel contends that the two Appels, Rich-ards, and Pulver were not offered employment becausethey participated in the representation hearing in Case29-RC-5387.3 i These actions of Newsday, the GeneralCounsel contends, were violative of Section 8(a)(1), (3),and (4) of the ActThe one remaining factual variation involves the fouremployees alleged by the General Counsel to have beendenied reemployment as drivers. Jeffrey Appel testifiedthat he worked for Newsday as an independent whole-saler from September 1979 until his services were nolonger required as stated in Bordash's letter supra. Whileso employed, he attended an NMDU meeting on March27, and was present on April 3, at a meeting addresed byBordash. He also attended, but did not testify at, threesessionsof the representation proceeding before theNLRB in May and June.32 Appel stated that he imprint-ed, on T-shirts and bumper stickers, the phrase, "Godbless the NMDU and Artie too," and, along with hisbrother Joseph and other independents, distributed them30 Approximately 86 independents were interviewed for approximately90 jobs, these jobs consisted of full-time driver positions, 5 days a week,and 5-day and 2-day part-time driver positions Also invited to applywere other Newsday employees, including full-time and part-time helpersin the transportation departmentManagement provided vehicles for full-time dnvers, whereas part-time dnvers used their own vehicles31Respondent admits not offering employment to the two Appels andRichards, but claims it offered employment to Pulver32 Eugene Mighomco, an independent carter, was called as a witnessby the General Counsel, and testified that he, too, attended the NLRBrepresentation hearings along with about 10-15 other drivers. NEWSDAY, INCto the drivers 33 When Appel was notified that he wasto be terminated pursuant to Bordash's letter, he filed anemployment application with Newsday and was inter-viewed by Barbara Sanchez, Respondent's employmentmanagerOn direct examination, the entire extentofAppel's testimony regarding the interview was that San-chez asked him what type of vehicle he drove, whetherhe had a geographic preference, whether he wantedweekday or weekend work, and how much money wasmade by part-timers. On cross-examination, Appel admit-ted that he only indicated on the application that hewanted part-time employment, but that Sanchez told himthat he did not have to limit himself. In fact, on redirectexamination, he admitted that Sanchez raised the issue ofpart-time work and told him, "there is full and part-timeavailable," and she changed it accordinglyAnd, oncross-examination,Respondent elicited the fact thatAppel had several moving traffic violations on his li-cense, and introduced Appel's employment applicationinto evidence (R. Exh 4) on which he listed the viola-tions, Sanchez stated that when she reviewed Appel's ap-plication she noted that in addition to his having hadseveral driving violations, that he had worked previouslyfor Newsday for less than a month back in 1976. Sanchezcontinued as follows.Iwas particularly interested in why he left aftertwo or three weeks and confirmed the reasons forhis leaving.He did tell me he resigned, and I could ask PeteMarcau about this, and he said that one of the rea-sons was poor salary and commissions, and we hadfurther discussion about it.Itwas really unclear in my mind, since he knewprettymuch what the salary commissions werebefore he took the job, or at least I assumed he did,what the reasons were; and he further explained hedidn't like delivering to Roosevelt.I said to him, "What do you mean, Roosevelt?"He said, "Well, I don't want to deliver to a townlike that or to a neighborhood like that "I said, "What do you mean, a neighborhood likethat?"He said, "A nigger neighborhood like that."34JosephAppel's testimonywas straightforward.Hestated that he began working for Newsday in thesummer of 1975 as a wholesaler For a brief period in1977 he became a district manager, but went back tobeing a wholesaler in 1978He attended the NMDUmeeting on March 27, and was present on April 3 whenBordash addressed the independents in Lindenhurst. Al-though he was not called to testify, he did attend about ahalf a dozen sessions of the NLRB representation hear-ingHe aided his brother, Jeff, in distributing T-shirtsand bumper stickers, and he wore a T-shirt to work andattached a bumper sticker to his car. At his reemploy-ment interview, he stated a preference for full-timeweekday work On cross-examination, Appel was shown33Appel stated that he wore the T-shirt to work and put the bumpersticker on his car3 4 Appel vehemently denied this accusation93his employment application (R. Exh. 3), in which helisted two traffic violations, one for speeding in March1980, and one for tailgating in March 1981 The latterviolation had been plea-bargained down from a speedingviolation.Also on cross-examination, Appel acknowl-edged that during the interview he expressed a prefer-ence not to work in Roosevelt or other black areas. Inhis words, "It was not my idea of fun."William Richards was an independent carter since No-vember 1978. Beginning in March, he attended six orseven NMDU meetings, and was present at one sessionof the NLRB representation proceeding, but did not tes-tify.As a carter, Richards took his run out 7 days aweek. However, on July 18, his truck broke down whilehe was doing his route and he called into the terminalfor assistance, a single copy sales representative was dis-patched and helped Richards finish the route. The nextday, Richards' truck was being repaired so the same rep-resentative picked Richards up at his home and they didthe route together. On July 20, Richards reported to theterminalwithout his truck and was told he could notwork. At this point, having received the Bordash letter,Richards filled out the application for reemployment andwas interviewed by Sanchez who told him that he wasnot entitled to the severance pay referred to in Bordash'sletter because he no longer was employed by NewsdayHowever, that same day management relented and toldhim that if he could get a vehicle and make his run forthe week, starting Tuesday, July 21, he would be eligiblefor the severance pay. This he did and he received theseverance pay.Stephen Pulver has been a wholesaler for Respondentsince July 1973As stated above, Pulver attended theApril 3 company meeting at which Bordash spoke andhis testimony confirms what Bordash admittedly said. OnApril 16 Pulver signed an NMDU authorization card atan NMDU meeting, and subsequent to that wore one ofAppel's T-shirts regularly to work. He states that hewent to several depots speaking out in favor of NMDUand urging the drivers to come to the hearings. He at-tended two NLRB representation hearings, and statesthat at one time or another as many as 40 independentdrivers from all of the depots were present He alsostates that three of the drivers testified and that all threeare presently working for Newsday. After receiving theBordash letter on July 20, Pulver filed his application forreemployment and was interviewed by Gibson and Ray-mond, both of whom told Pulver that only 5-day and 2-day part-time jobs were available, and that he would becontacted in a few days Pulver admits contacting News-day's employment office on August 3, and being toldthat there were still weekend jobs available, but he nevercontacted the office after that.Sanchez testified that she called Pulver's home onAugust 5, and spoke with Stephen's brother William.35She told William that she was looking for Steve and thatitwas important that Steve contact her; she left hername and number but Steve did not call back. SanchezasWilliam Pulver had also been a wholesaler for Newsday He alsohad applied for reemployment, and was given a job by Newsday Thetwo Pulvers lived together and had the same phone number 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled again on August 7, and again spoke to William.She said, "I'm still looking for Steve." William respond-ed, "I didn't give the message to Steve He's not home."According to Sanchez, William said that Stephen hadgone away and that he was unavailable for work. How-ever, Sanchez states that she said, "If you hear from him,have him call me." By Stephen Pulver's own admission,supra, he did not contact the employment office afterAugust 3, and William was not called to testifyAnalysis and ConclusionsThe primary issue involved in the instant case and theissue of most concern to the Charging Party is whetherthe consolidation of Newsday's delivery operation violat-ed the Act. The General Counsel contends that the reor-ganization of the transportation department was an at-tempt to thwart the efforts of NMDU to organize andrepresent the independent drivers. Respondent contendsthat long before NMDU appeared on the scene it hadbegun a study as to the feasibility of expanding its singlecopy dealer sales program by going to an earlier presstime, and of combining its delivery operation to make formore efficiency and to satisfy the desires of Local 406.The uncontroverted evidence establishes that such astudy had its beginnings in the summer of 1980, and pro-gressed throughout the fall and winter into1981; and, asthe months passed, refinements in the plans wereinstitut-ed and results were reported by all departments involvedright up to the time of the commencement of the pilotprogram on February 23, 1981. While the General Coun-sel's evidence shows some slight employee interest in theNMDU in January and February, its own witnesses statethatNMDU's first meeting with the independents didnot take place until March 20, 1981, long after Respond-ent's study got underway,and almosta month after thecommencement of the pilot program. And so, with abso-lutely no evidence to show knowledge on the part of Re-spondent of the very existence of NMDU prior to Feb-ruary 23, the General Counselmustconcede that Re-spondent's motives in studying a change in its operationwere not groundedin an antiunionattitude. In fact, Ifind that, at least up until March 20, 1981, Respondent'smotive was prompted solely by economic and efficiencyreasons.And, by applying the samereasoning,Ifind thatthe employment of Local 406 drivers in the pilot pro-gram commencing on February 23 was not prompted byany anti-NMDU posture, since it had no knowledge ofNMDU's presence, but rather was done for two reasons:Itsoughtmore efficiencyina consolidateddeliverysystem by implementing the program with the properpersonnel in place, and it sought to blunt Local 406'scomplaints regardingitsclaimsto all the work in thetransportation department.And so,we seethat the General Counsel's case actual-ly starts around March 20, 1981. It is at this point, ac-cording to the General Counsel, that Respondent, nowaware of NMDU's presence, embarks ona campaign tovilifyNMDU, and to coerce, restrain, and interfere withits employees' Section 7 rights. The General Counsel al-legesthatRespondent sought touse asupervisor,George Schwartz, to accomplish its purpose. However,lined above, I conclude that neither Schwartz, nor anyof the other single copy sales representatives, is a super-visorwithin the meaning of Section 2(11) of the Act.Schwartz does not have the authority to hire or fire em-ployees, nor can he effectively recommend such actions.In addition, he does not responsibly direct employees; hisduties are directed primarily to sales to vendors, and hisonly contact with drivers is to aid them in getting theirdeliveries out on time, not to supervise them. And so,theallegationswhich rely on the conclusion thatSchwartz and other single copy sales represenatives aresupervisors of Respondent must fall. Accordingly,all al-legationsrelatingtoactscommitted by Schwartz,Dragon, Crecenzo, and Fazzio shall be dismissed.However, if in fact Schwartz is not a supervisor, as Ihave found, then he is an employee of Respondent enti-tled to the protection of Section 7 of the Act, and theallegationsrelatingtoBordash'sinterrogationofSchwartz regarding NMDU must be reckoned with. Forwhile an employer can compel employees to come for-ward with information during an investigation of miscon-duct,36 itcannot compel employees to give informationregarding protected activities.Accordingly, consider-ation must be given to the evidence surrounding the Bor-dash-Schwartz meeting to determine whether an employ-ee's rights have been violated even though not so allegedin the complaint. Schwartz stated that he had been calledinto Bordash's office and that Bordash in the presence ofMuro and Lawrence told him that he had heard talkabout grievances among the independents and that sinceSchwartz was a friend of Barry Mark would he pleasespeak to Mark and to Schwartz' wife to find out whatthe grievances were. Also, there was discussion aboutSchwartz'wife's job as a wholesaler, and whetherSchwartz had heard of the NMDU Schwartz deniedbeing a friend of Mark and denied knowledge ofNMDU. Aside from disagreeing on who was present atthemeeting, Bordash did state that he was concernedabout rumors he was hearing regarding grievances anddid ask Schwartz if he was a friend of Mark's, but, whenSchwartz denied the friendship, Bordash saw no point incontinuing the conversation and terminated it. This testi-mony is confirmed by Kepko. I credit Bordash andKepko. While it is clear that Bordash attempted to gainsome knowledge of the independents' grievances fromthe Schwartz-Mark friendship, if it existed, Schwartz'negative response to that question left nothing further todiscuss. It certainly appears unlikely to me that manage-ment,upon getting such a rebuff, would seekto gain in-formation from the husband of an independent driver re-garding the driver's grievances towards management.And so, I must draw the conclusion that Schwartz, anadmitted cohort of NMDU, expanded on the contents ofthe meeting beyond its true confines. Under the circum-stances,Ido not find that Schwartz' Section 7 rights, asan employee, have been violated.The General Counsel further contends that on variousdates after March 20, Respondent, through Bordash, ac-tively engaged in a campaign of interrogation and coer-from the evidence presented at the hearing and as out-36 See StLouis Health Center,248 NLRB 1078 NEWSDAY, INCcion by going from depot to depot lecturing the inde-pendents on the faults and dangers of NMDU From theevidence presented above regarding these meetings, Ifind a general agreement exists as to what was said byBordash,and I find none of it violative of the Act 37Bordash impressed me as being a truthful witness and Icredit his version of the meetings.He told the independ-ents that NMDU was no good for them and that itspresidentwas corruptNo witness was produced byeither the General Counsel or NMDU to refute Bor-dash's statements.Accordingly,Ifind these statementsnot only to be expressions of opinion by Bordash and inthis context to be protected by the free speech provisionsof Section 8(c) of the Act,38 but in the absence of evi-dence to the contrary,truthful as well.And so, I shalldismiss the allegations relating theretoHaving previously found that Respondent'sactionsprior to March 20 regarding its plan to change to an ear-lier press time and to consolidate its delivery system wasfor economic and efficiency purposes,Iam now con-frontedwith the General Counsel's allegation that theactions engaged to by Respondent about July 20 inwhich it notified the independents that it was discontinu-ing their operation was to eliminate the separate bargain-ing unit in order to avoid the possibility of being re-quired to recognize and bargain collectively with theNMDU.At this point in time, Respondent can no longerclaim that it did not have knowledge of NMDU's organi-zational effort, for NMDU had filed its petition on April22, a hearing had been held in Region 29, and a RegionalDirector'sdecisionwas awaited by the parties con-cerned.However,Respondent contends that the imple-mentation of its plan in and about July 20 was merely aculmination of all its efforts in that direction which sawitsbeginnings long before NMDU'sorganizing effortsbegan,and that the timing of the change was basedsolely on business factors wholly unrelated to NMDU'scampaign.While I agree that the events as depicted bythe General Counsel raise suspicions about the lawfulnessof Respondent's conduct,Ibelieve that the evidence pre-sented by the General Counsel fails to prove that Re-spondent acted unlawfully.To the contrary,Ifind thatRespondent's change in operations was not motivated bydiscriminatory reasons, but rather by the economic ex-igencies of the situation.The uncontroverted evidencepresented by Respondent showed,beyond a doubt, acompelling economic reason for Respondent to take theaction it did, albeit the timing and the secrecy may havetinged the move, in the eyes of the NMDU,with a possi-ble discriminatory motivationNevertheless,it is my firmbelief that no such discriminatory motive existed. Theevidence clearly established that Respondent contemplat-ed the elimination of the independent driver operation atleast for several months prior to NMDU's organizational37The only disagreement involved the question of whether Bordashsaid that Newsday would go to any expense to avoid dealing withNMDU Of the six witnesses called by the General Counsel on the issue,three(JosephAppel,Stephen Pulver,and Jeff Appel)attribute saidremark to Bordash,whereas in addition to Bordash's denial,BarbaraSchwartz,Barry Mark,and William Scott Fowlar do not quote Bordashas having said it38 SeePennysaver & Ampress,206 NLRB 497 (1973)95effort, and instituted the pilot program with Local 406drivers, also before the advent of NMDU on the scene.The success of the pilot program convinced Newsdaythat a change had to be made.No longer was there to bea dual delivery system with its unnecessary double deliv-ery to depots;uniformity in its collection and returnsprocedure would now be achieved;greater efficiency indeliverieswould be accomplished,and, above all else,the bottom line on the balance sheet would reflect agreater economic return to Newsday. For these reasons,Iam convinced that Newday's action in terminating theindependent driver operation was not motivated by un-lawful considerations,but was grounded in solid businessacumen.Accordingly, I shall dismiss the allegationwhich contends that the elimination of the independentdrivers unit was discriminatorily motivated.Concomitantly with this ruling,a ruling regarding thechallenged ballots is required.As stated above, pursuantto the Regional Director's decision in Case 29-RC-5387,issued on July 22, which determined that the independ-ent drivers were employees of Newsday and constituteda separate appropriate unit, an election was conducted onAugust 20 at which Newsday challenged all of the em-ployees on the list contending that they were not in theunit;the ballots were impounded and, in a supplementaldecision,the Regional Director consolidated the repre-sentation proceeding with the unfair labor practice pro-ceeding inasmuch as a resolution of the discriminatorydischarge issued would also resolve the challenge statusof the independent drivers. Thus, since I have found thatno discriminatory motivation prompted the dissolution ofthe independent driver unit and, in fact,such a unit ofemployees no longer exists, it follows that whatevervoting rights the terminated employees may once havehad, have been extinguished and the challenge to theirballots is sustained.Belatedly,NMDU'scounsel at theclose of the hearing herein put forth the argument thatsince an overwhelming majority of the independents hadbeen rehired,a separate,discernible unit of independentsstillexisted and that their ballots should be counted todetermine who their collective-bargaining representativeshould be, if any. I do not agree with that view.The evi-dence is quite clear that the rehired employees have beenintegrated into one overall delivery system; all are sub-ject to the same supervision; all perform the same worksubject to the same wage scale;allwork pursuant to theLocal 406 contract which sets forth the hours and work-ing conditions;routes have been changed to accommo-date both drivers and management; and no longer are de-liveries to single copy sales dealers limited to the formerindependent drivers, but are also performed by Local406 drivers.Under the circumstances,Ido not find aseparate unit of independents in existence which wouldwarrant the counting of their ballots.One further contention of wrongdoing is alleged bythe General Counsel concerning four former independentdrivers39 who allegedly were not rehired by Respondentbecause of their union activity on behalf of NMDU inviolation of Section 8(a)(3), or because,as alleged in39 JosephAppel, Jeff Appel,Stephen Pulver, and William Richards 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDparagraph 21 of the complaint, they filed charges andgave testimony under the Act, in violation of Section8(a)(4) of the Act As to the latter, the record is com-pletely void of any evidence to show that any of thenamed four did either, i.e, file charges or testify. TheGeneral Counsel did establish that all four attended ses-sionsof the representation hearing, but so did anynumber of employees. On that basis, the 8(a)(4) allega-tion shall be dismissed.With regard to the 8(a)(3) allegations, I do not findthat the facts as depicted above, and as discussed below,establish any, discriminatory reason for the Respondent'sfailure to rehire the two Appels and Richards As toPulver, I am convinced that Sanchez called his hometwice, and that either his brother William did not givehim the messages or Stephen chose to ignore them San-chez impressed me as a straightforward witness with noapparent reason to lie; and the General Counsel chosenot to call William Pulver to rebut Sanchez' testimony.Accordingly, I credit Sanchez and I find that Respond-ent did attempt to offer Stephen Pulver employment, butthat for one reason or another Pulver declined it.The only testimony elicited by the General Counselfrom the Appel brothers, other than that referred toabove in my discussion of the 8(a)(4) allegation, thatcould possibly show that they supported NMDU, as al-leged, is the fact that both wore the T-shirts to workthatwere designed by Jeff and both distributed them toother independent drivers. Thus, it can be inferred thatRespondent had knowledge of their support for NMDU,but by the same token the Respondent had knowledge ofmany other independent drivers, who were subsequentlyrehired,who also wore the T-shirts and attended theNLRB representation proceeding.With no more thanthat to go on, I am constrained to agree with the Gener-alCounsel that Respondent was discriminatorily motivat-ed in refusing to rehire the Appel brothers. I draw thisconclusion again from the testimony of Sanchez, whocredibly testified that the traffic infractions committed bythe Appels, and admitted by them, was a deterring factorin rehiring them. This, coupled with her testimony re-garding their racial attitude, which I also credit despiteJeffrey Appel's denial of the quoted racial slur, forms thebasis for my belief that Respondent gave little or nothought to their miniscule union activity in determiningnot to rehire them. As the Board stated inWright Line,251 NLRB 1083, 1089 (1990):First,we shall require that the General Counselmakea prima facieshowing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision. Once this is es-tablished, the burden will shift to the employer todemonstrate that the same action would have takenplace even in the absence of the protected conduct.Even assuming that the General Counsel has made sucha prima facie showing in the instant case, I believe thatthe Respondent has more than amply demonstrated thatitsparamount concern was the attitudes and abilities ofitsemployees, and that in light of what the job inter-views revealed about the Appel brothers, the refusal torehirewould have occtrred even in the absence of theprotected conduct. I conclude, therefore, that Respond-ent has not violated the Act by refusing to rehire Jeffreyand Joseph Appel.The evidence presented by the General Counsel onbehalf of William Richards to show discriminatory moti-vation by Respondent in refusing to rehire Richards is sowoefully lacking in content as to have me conclude thatno violation of the Act occurred. It is unrebutted thatRichards attended several sessions of the representationproceeding but did not testify; that is the sole piece ofevidence that the General Counsel offers and from it ex-pects me to infer that Respondent thereby knew of Rich-ards' NMDU leanings and sought'to punish him for it byrefusing to rehire him. The fact that many other inde-pendents also attended those sessions and were later re-hired as drivers does not seem to phase the GeneralCounsel. It is true, and the cases are legion, that if theGeneral Counsel can show disparate treatment on thepart of the Respondent, unlawful action can be estab-lished.But why Richards? Respondent contends thatRichards was not rehired because he was not dependa-ble; he was having troubles with his truck and Respond-ent felt it could not rely on him. Whatever the reason, itisnot incumbent on Respondent to disprove an etherealallegation unless and until the General Counsel has pre-sented some suitable evidence to establish disparate ordiscriminatory treatment.This, I believe, the GeneralCounsel has failed to do; he has not, in my mind, met hisburden of establishing a prima facie case with regard toRichards. On that basis, I shall dismiss that allegation inthe complaint.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Newspaper and Mail Deliverers Union of NewYork and Vicinity, and Local 406, International PrintingandGraphicCommunicationsUnion,AFL-CIO arelabor organizations within the meaning of Section 2(5) ofthe Act.3.The allegations of the complaint that the Respond-ent has engaged in unfair labor practices within themeaning of Section 8(a)(1), (3), and (4) of the Act havenot been supported by the evidence4.The unit of employees designated by the RegionalDirector, in conection with the representation electionheld on August 20, 1981, as being appropriate for pur-poses of collective bargaining, ceased to exist prior tothe election day, and the persons so designated were nolonger in the unit on August 20, 1981On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4040 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses NEWSDAY, INC97ORDERThe complaint is dismissed in its entirety.IT IS FURTHER ORDERED that the challenges to the bal-lots cast at the representation election held among Re-spondent's employees on August 20, 1981, are sustained.